Exhibit 10.1

 

 

 

 

CREDIT AGREEMENT

dated as of June 17, 2013,

among

DAKOTA PLAINS TRANSLOADING, LLC,

as Borrower,

and

WORLD FUEL SERVICES CORPORATION

as Lender

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Section   Page       ARTICLE I       DEFINITIONS SECTION 1.01 Defined Terms. 1
SECTION 1.02 Terms Generally. 11 SECTION 1.03 Accounting Terms; GAAP. 12 SECTION
1.04 Resolution of Drafting Ambiguities. 12       ARTICLE II       THE CREDITS  
    SECTION 2.01 Commitment. 12 SECTION 2.02 Loans. 13 SECTION 2.03 Borrowing
Procedure. 13 SECTION 2.04 Evidence of Debt; Repayment of Loans. 13 SECTION 2.05
[Reserved] 14 SECTION 2.06 Interest on Loans. 14 SECTION 2.07 Termination of
Commitment. 14 SECTION 2.08 Optional and Mandatory Prepayments of Loans. 14
SECTION 2.09 Taxes. 15       ARTICLE III       REPRESENTATIONS AND WARRANTIES  
    SECTION 3.01 Organization; Powers. 16 SECTION 3.02 Authorization;
Enforceability. 16 SECTION 3.03 No Conflicts. 17 SECTION 3.04 Financial
Statements; Projections. 17 SECTION 3.05 Properties. 17 SECTION 3.06 Equity
Interests and Subsidiaries. 18 SECTION 3.07 Litigation; Compliance with Laws. 18
SECTION 3.08 Agreements. 18 SECTION 3.09 Investment Company Act. 18

 

-ii-

 

 

SECTION 3.10 Use of Proceeds. 18 SECTION 3.11 Taxes. 18 SECTION 3.12 No Material
Misstatements. 19 SECTION 3.13 Solvency. 19 SECTION 3.14 Employee Benefit Plans.
19 SECTION 3.15 Insurance. 20       ARTICLE IV       CONDITIONS TO CREDIT
EXTENSIONS       SECTION 4.01 Conditions to Initial Credit Extension. 20 SECTION
4.02 Conditions to All Credit Extensions. 23       ARTICLE V       AFFIRMATIVE
COVENANTS       SECTION 5.01 Financial Statements, Reports, etc. 24 SECTION 5.02
Litigation and Other Notices. 25 SECTION 5.03 Existence; Businesses and
Properties. 25 SECTION 5.04 Insurance. 26 SECTION 5.05 Obligations and Taxes. 26
SECTION 5.06 Maintaining Records; Access to Properties and Inspections. 26
SECTION 5.07 Use of Proceeds. 27       ARTICLE VI       NEGATIVE COVENANTS      
SECTION 6.01 Indebtedness. 27 SECTION 6.02 Liens. 27 SECTION 6.03 Investment,
Loan, Advances and Acquisition. 28 SECTION 6.04 Mergers and Consolidations. 28
SECTION 6.05 Asset Sales. 29 SECTION 6.06 Dividends. 29 SECTION 6.07
Transactions with Affiliates. 29 SECTION 6.08 Negative Negative Pledge 30
SECTION 6.09 Modifications of Organizational Documents 30 SECTION 6.10
Limitation on Creation of Subsidiaries. 30 SECTION 6.11 Limitation on Activities
of the Borrower. 30

 

-iii-

 

 

ARTICLE VII       EVENTS OF DEFAULT       SECTION 7.01 Events of Default. 30
SECTION 7.02 Application of Proceeds. 33       ARTICLE VIII       MISCELLANEOUS
      SECTION 8.01 Notices. 34 SECTION 8.02 Waivers; Amendment. 35 SECTION 8.03
Expenses; Indemnity; Damage Waiver. 35 SECTION 8.04 Successors and Assigns. 36
SECTION 8.05 Survival of Agreement. 36 SECTION 8.06 Counterparts; Integration;
Effectiveness. 37 SECTION 8.07 Severability. 37 SECTION 8.08 Right of Setoff. 37
SECTION 8.09 Governing Law; Jurisdiction; Consent to Service of Process. 38
SECTION 8.10 Waiver of Jury Trial. 38 SECTION 8.11 Headings. 39 SECTION 8.12
Treatment of Certain Information; Confidentiality. 39 SECTION 8.13 Interest Rate
Limitation. 39 SECTION 8.14 Lender Covenant. 40 SECTION 8.15 Obligations
Absolute. 40

 

SCHEDULES   Schedule 3.15  Insurance   Schedule 4.01(h)(iii)   Title Insurance
Amount     EXHIBITS   Exhibit A Form of Borrowing Request Exhibit B Form of
Mortgage Exhibit C Form of Note Exhibit D Form of Security Agreement

 

 

-iv-

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of June 17, 2013, among DAKOTA
PLAINS TRANSLOADING, LLC, a Minnesota limited liability company (the
“Borrower”), and WORLD FUEL SERVICES CORPORATION, a Florida corporation (the
“Lender”).

WITNESSETH:

WHEREAS, the Borrower has requested the Lender to extend credit in the form of
Loans from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding not in excess of twenty million dollars
($20,000,000).

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 5.07.

NOW, THEREFORE, the Lender is willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01        Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and cash equivalents, in each case, in the
ordinary course of business, by the Borrower.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Availability Period” means the period commencing on the Closing Date and ending
on the earlier of the date on which the Commitment terminates and June 30, 2014.



 

 



“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers or governors of such person or
if there is none, the board of directors of the managing member of such person,
(iii) in the case of any partnership, the board of directors of the general
partner of such person and (iv) in any other case, the functional equivalent of
the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a borrowing of Loans.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit A, or such other
form as shall be approved by the Lender.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500.0 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than thirty (30) days for underlying securities of the types described in
clause (a) above entered into with any bank meeting the qualifications specified
in clause (b) above, which repurchase obligations are secured by a valid
perfected security interest in the underlying securities; (d) commercial paper
issued by any person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Group or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.



-2-

 



“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, the Mortgaged Property. “Casualty
Event” shall include but not be limited to any taking of all or any part of the
Mortgaged Property or any part thereof, in or by condemnation or other eminent
domain proceedings pursuant to any Requirements of Law, or by reason of the
temporary requisition of the use or occupancy of all or any part of the
Mortgaged Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.

A “Change in Control” shall be deemed to have occurred if:

(a) Holdings at any time ceases to own one hundred percent (100%) of the Equity
Interests of the Borrower; or

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
such person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Holdings representing more than fifty percent
(50%) of the voting power of the total outstanding Voting Stock of Holdings.

“Charges” shall have the meaning assigned to such term in Section 8.13.

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Commitment” shall mean the Lender’s commitment to make Loans hereunder up to
twenty million dollars ($20,000,000).

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.



-3-

 



“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Extension” shall mean the making of a Loan by the Lender.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property or cash to the holders of its or any of its parent companies’ Equity
Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person or any of its
parent companies with respect to its Equity Interests), or set aside any funds
for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for consideration any of the
Equity Interests of such person or any of its parent companies outstanding (or
any options or warrants issued by such person or any of its parent companies
with respect to its Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any person shall also include all payments made or
required to be made by such person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

“dollars” or “$” shall mean lawful money of the United States.

“DPTS” means Dakota Petroleum Transport Solutions, LLC, a Minnesota limited
liability company.

“DPTS Member Control Agreement” shall mean the Amended and Restated Member
Control Agreement, dated as of June 1, 2012, among the Borrower, Petroleum
Transport Solutions, LLC and DPTS, as amended by Amendment No. 1 thereto, dated
as of August 30, 2012 and Amendment No. 2 thereto, dated as of June 17, 2013.



-4-

 



“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c)
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the Code and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by the Borrower
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to the Borrower.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Excluded Taxes” shall mean, with respect to the Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, taxes imposed on or measured by its overall net income or profits and
franchise taxes imposed on it (in lieu of net income taxes), however
denominated, by a jurisdiction as a result of the recipient being organized or
having its principal office in such jurisdiction.



-5-

 



“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Lender from three federal funds brokers of recognized standing selected by it.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organisation for Economic Co-operation and
Development).

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall mean Dakota Plains Holding, Inc., a Nevada corporation.

“Improvements” shall mean the improvements to the petroleum storage and
transloading facilities operated by DPTS on the Mortgaged Property.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person
to the extent of the value of such property if the rights and remedies of seller
or lender under such agreement in the event of default are limited solely to
repossession or sale of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) all obligations of such person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business on
normal trade terms and not overdue by more than ninety (90) days or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such person); (f) all Indebtedness of others secured by any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited to the fair market value of such
property; (g) all Capital Lease Obligations, Purchase Money Obligations and
synthetic lease obligations of such person; (h) all Hedging Obligations to the
extent required to be reflected on a balance sheet of such person; (i) all
Attributable Indebtedness of such person; (j) all obligations of such person for
the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (k) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (j) above. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor.



-6-

 



“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 8.03(b).

“Interest Payment Date” shall mean the last Business Day of each March, June,
September and December to occur during any period in which Loans are
outstanding.

“Investments” shall have the meaning assigned to such term in Section 6.03.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of the
Mortgaged Property.

“Lender” shall have the meaning assigned to such term in the preamble hereto.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Notes (if any), and the Security
Documents.

“Loans” shall have the meaning assigned to such term in Section 2.01.



-7-

 



“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or condition, financial or otherwise,
or material agreements of Holdings and its Subsidiaries, taken as a whole;
(b) material impairment of the ability of the Borrower to fully and timely
perform any of its obligations under any Loan Document; (c) material impairment
of the rights of or benefits or remedies available to the Lender under any Loan
Document; or (d) a material adverse effect on the Collateral or the Liens in
favor of the Lender on the Collateral or the priority of such Liens.

“Material Indebtedness” shall mean Indebtedness of Holdings in an aggregate
outstanding principal amount exceeding two million five hundred thousand dollars
($2,500,000). For the purposes of determining Material Indebtedness, the
“principal amount” in respect of any Hedging Obligations of Holdings at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Holdings would be required to pay if the related Hedging Agreement were
terminated at such time.

“Maturity Date” shall mean the earliest to occur of (a) December 31, 2026, (b)
the date of termination of the Commitment and repayment of the Loans in full,
and (c) the date on which the Commitment is terminated and the Loans become due
in accordance with Section 7.01, and in each case, if such date is not a
Business Day, the first Business Day thereafter.

“Maximum Rate” shall have the meaning assigned to such term in Section 8.13.

“Mortgage” shall mean the mortgage, collateral real estate mortgage, deed of
trust, assignment, security agreement and financing statement creating and
evidencing a Lien on the Mortgaged Property, which shall be substantially in the
form of Exhibit B.

“Mortgaged Property” shall have the meaning assigned to such term in the
Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which the Borrower or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which the Borrower or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which the Borrower could
incur liability.

“Notes” shall mean any notes evidencing the Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit C.

“Obligations” shall mean (a) obligations of the Borrower from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower under this Agreement and the other Loan Documents, and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower under or pursuant to this Agreement and the other
Loan Documents.



-8-

 



“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (and any interest, additions to tax or penalties applicable
thereto).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by the Borrower or
its ERISA Affiliate or with respect to which the Borrower could incur liability
(including under Section 4069 of ERISA).

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed one hundred
percent (100%) of the cost of such acquisition, installation, construction or
improvement, as the case may be.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.



-9-

 



“Reconciling Financial Statements” means with respect to any consolidated
financial statements of Holdings delivered pursuant to Section 5.01(a) and (b),
a reconciliation of the Borrower’s financial results to the equity method of
accounting reflected in such financial statements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

“Sale and Leaseback Transaction” shall mean any arrangement, whether entered
into directly or indirectly, whereby a person sells or transfers any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rents or leases such property or other property which
it intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean the Pledge and Security Agreement substantially
in the form of Exhibit D between the Borrower and the Lender.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement.

“Security Documents” shall mean the Security Agreement, the Mortgage and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement, the Mortgage or any other such security document or pledge agreement
to be filed with respect to the security interests in property and fixtures
created pursuant to the Security Agreement or the Mortgage and any other
document or instrument utilized to pledge or grant or purport to pledge or grant
a security interest or Lien on any property as collateral for the Obligations.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than fifty
percent (50%) of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (iii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iv) any other person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent.



-10-

 



“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Lender.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(h)(iii).

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02        Terms Generally.

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.

(b)               Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms.

(c)                The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”

(d)               The word “will” shall be construed to have the same meaning
and effect as the word “shall.”



-11-

 



(e)                Unless the context requires otherwise (i) any definition of
or reference to any Loan Document, agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in the other Loan Documents), (ii) any reference herein to
any person shall be construed to include such person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (v) any reference to any law or
regulation herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”

SECTION 1.03        Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by the Borrower and the Lender.

SECTION 1.04        Resolution of Drafting Ambiguities.

The Borrower acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01        Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, the Lender agrees:

(a)                To make term loans (each, a “Loan” and collectively “Loans”)
in accordance with the terms hereof, in an aggregate principal amount at any
time outstanding that will not exceed the Commitment.

(b)               Amounts paid or prepaid in respect of any Loans may not be
reborrowed.



-12-

 



SECTION 2.02        Loans.

(a)                Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of one hundred thousand
dollars ($100,000) and not less than one million dollars ($1,000,000) or
(ii) equal to the remaining available balance of the Commitment.

(b)               Each Loan to be made by the Lender hereunder on the proposed
date thereof shall be made by wire transfer of immediately available funds in
accordance with the wire instructions separately provided by the Borrower to the
Lender.

SECTION 2.03        Borrowing Procedure.

To request Loans, the Borrower shall deliver, by hand delivery, e-mail through a
“pdf” copy or telecopier, a duly completed and executed Borrowing Request to the
Lender not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall specify the following
information:

(a)                the aggregate amount of such Borrowing;

(b)               the date of such Borrowing, which shall be a Business Day; and

(c)                that the conditions set forth in Sections 4.02(b)-(d) have
been satisfied as of the date of the notice.

SECTION 2.04        Evidence of Debt; Repayment of Loans.

(a)                Promise to Repay. The Borrower hereby unconditionally
promises to pay to the Lender the aggregate unpaid principal amount of each
Loan, together with all accrued and unpaid interest and all other amounts
payable under this Agreement on the Maturity Date.

(b)               Lender Records. The Lender shall maintain an account or
accounts evidencing the Indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender from time to time, including the amounts of
principal and interest payable and paid to the Lender from time to time under
this Agreement which will be made available for inspection and review by the
Borrower at any time upon its reasonable request. The entries made in the
records maintained by the Lender pursuant to this paragraph shall be prima facie
evidence of the existence and amounts of the obligations therein recorded absent
manifest error; provided that the failure of the Lender to maintain such records
or any error therein shall not in any manner affect the obligations of the
Borrower to repay the Loans in accordance with their terms.

(c)                Promissory Notes. The Loans may be evidenced by a promissory
note. If requested by the Lender, the Borrower shall prepare, execute and
deliver to the Lender a promissory note payable to the order of the Lender in
the form of Exhibit C. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).



-13-

 



SECTION 2.05        [Reserved]

SECTION 2.06        Interest on Loans.

(a)                Interest during Availability Period. During the Availability
Period, subject to the provisions of Section 2.06(c), the Loans shall bear
interest from the date made at a rate per annum equal to (A) twelve percent
(12%), at any time when the aggregate unpaid principal amount of Loans
outstanding is greater than or equal to ten million dollars ($10,000,000), and
(B) nine percent (9%), at any time when the aggregate unpaid principal amount of
Loans outstanding is less than ten million dollars ($10,000,000).

(b)               Interest after Availability Period. After the expiration of
the Availability Period, subject to the provisions of Section 2.06(c), the Loans
shall bear interest from the date made at a rate per annum equal to (A) twelve
percent (12%), at any time when the aggregate unpaid principal amount of Loans
outstanding is greater than or equal to ten million dollars ($10,000,000), (B)
nine percent (9%), at any time when the aggregate unpaid principal amount of
Loans outstanding is greater than or equal to five million dollars ($5,000,000)
but less than ten million dollars ($10,000,000), and (C) six percent (6%), at
any time when the aggregate unpaid principal amount of Loans outstanding is less
than five million dollars ($5,000,000).

(c)                Default Rate. Notwithstanding the foregoing, if there is an
Event of Default or if any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, the Lender may elect, by
written notice delivered to the Borrower, that the Obligations, to the extent
permitted by applicable law, bear interest, after as well as before judgment, at
a rate per annum equal to two percent (2%) plus the rate otherwise applicable to
Loans as provided in Section 2.06(a) and (b).

(d)               Interest Payment Dates. Accrued interest on the Loans shall be
payable in arrears on each Interest Payment Date; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand and, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

(e)                Interest Calculation. All interest hereunder shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

SECTION 2.07        Termination of Commitment.

The Commitment shall automatically terminate at the end of the Availability
Period.

SECTION 2.08        Optional and Mandatory Prepayments of Loans.

(a)                Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Loans, in whole or in part, subject
to the requirements of this Section 2.08; provided that each partial prepayment
shall be in an amount that is an integral multiple of one hundred thousand
dollars ($100,000) or, if less than one hundred thousand dollars ($100,000), the
outstanding principal amount of all Loans.



-14-

 



(b)               Mandatory Prepayments.

(i)                 In the event that the sum of all outstanding Loans exceeds
the Commitment then in effect the Borrower shall, without notice or demand,
immediately repay Loans in an aggregate amount sufficient to eliminate such
excess.

(ii)               From and after the completion of the construction of the
Improvements, the Borrower shall make principal prepayments of the Loans
hereunder upon the occurrence of a profit distribution to the Borrower from DPTS
from Priority Cash Available (as defined in the DPTS Member Control Agreement)
in an aggregate amount equal to forty percent (40%) (or if an Event of Default
has occurred and is continuing, one hundred (100%)) of such profit distribution
of DPTS paid to the Borrower pursuant to the terms of the DPTS Member Control
Agreement. Such prepayment will be automatically deemed to be received by the
Lender upon approval of such profit distribution by the Board of Directors of
DPTS so long as Petroleum Transport Solutions, LLC or any other Affiliate of the
Lender manages the books, records and accounts of DPTS.

(c)                Application of Prepayments. Any prepayments of the Loans
pursuant to Section 2.08 shall be applied in accordance with Section 7.02.

(d)               Notice of Prepayment. The Borrower shall notify the Lender by
written notice of any prepayment under Section 2.08(a) not later than 12:00
p.m., New York City time, one Business Day before the date of prepayment. Each
such notice shall specify the prepayment date, the principal amount of each Loan
or portion thereof to be prepaid. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

SECTION 2.09        Taxes.

(a)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased by the Borrower as necessary so that after all
required deductions have been made (including deductions applicable to
additional sums payable under this Section) the Lender, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(b)               Payment of Other Taxes by Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.



-15-

 



(c)                Indemnification by Borrower. The Borrower shall indemnify the
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by the Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Borrower shall not be obligated to indemnify the Lender for
any amount in respect of any such penalties, interest or reasonable expenses if
written demand therefor was not made by the Lender within one-hundred eighty
(180) days from the date on which the Lender makes payment for such penalties,
interest or expenses. A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

(d)               Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

(e)                Payments. For purposes of this Section 2.09, if the Lender is
treated as a partnership by a jurisdiction imposing an Indemnified Tax, any
withholding or payment of such Indemnified Tax by the Lender in respect of any
of the Lender’s partners shall be considered a withholding or payment of such
Indemnified Tax by the Borrower.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

SECTION 3.01        Organization; Powers.

It (a) is duly organized and validly existing under the laws of the jurisdiction
of its organization, (b) has all requisite power and authority to carry on its
business as now conducted and to own and lease its property and (c) is qualified
and in good standing to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
existing default under any Organizational Document of the Borrower or any event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder.

SECTION 3.02        Authorization; Enforceability.

The execution, delivery and performance of this Agreement by the Borrower are
within its powers and have been duly authorized by all necessary action on the
part of the Borrower. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document to which the Borrower is
to be a party, when executed and delivered by the Borrower, will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.



-16-

 



SECTION 3.03        No Conflicts.

The execution, delivery and performance of this Agreement (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect and (ii) filings necessary to perfect Liens created by the
Loan Documents, (b) will not violate the Organizational Documents of the
Borrower, (c) will not violate any Requirements of Law, (d) will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon the Borrower or Holdings or any of
their respective property, or give rise to a right thereunder to require any
payment to be made by the Borrower or Holdings and (e) will not result in the
creation or imposition of any Lien on any property of the Borrower, except
Permitted Liens.

SECTION 3.04        Financial Statements; Projections.

(a)                Historical Financial Statements. The Borrower has heretofore
delivered to the Lender the consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of Holdings and the Borrower
(i) as of and for the fiscal years ended 2012, 2011 and 2010, audited by and
accompanied by the unqualified opinion of BDO USA LLP, independent public
accountants, and (ii) as of and for the three-month period ended March 31, 2013
and for the comparable period of the preceding fiscal year. Such financial
statements and all financial statements delivered pursuant to Sections 5.01(a)
and (b) have been prepared in accordance with GAAP and present fairly and
accurately in all material respects the financial condition and results of
operations and cash flows of Holdings and the Borrower on a consolidated basis,
as of the dates and for the periods to which they relate.

(b)               No Liabilities. Except as set forth in the financial
statements referred to in Section 3.04(a) and as may be reflected in financial
statements prepared and delivered to the Lender after the date hereof, there are
no liabilities of Holdings or the Borrower of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which could
reasonably be expected to result in a Material Adverse Effect, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than liabilities under the Loan
Documents. Since December 31, 2012, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.05        Properties.

The Borrower has good title to, or valid leasehold interests in, all its
property, free and clear of all Liens except for, Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently conducted
or to utilize such property for its intended purpose. The property of the
Borrower, taken as a whole, (i) is in good operating order, condition and repair
(ordinary wear and tear excepted) and (ii) constitutes all the property which is
required for the business and operations of the Borrower as presently conducted.



-17-

 



SECTION 3.06        Equity Interests and Subsidiaries.

All Equity Interests of the Borrower are owned directly by Holdings. As of the
date hereof, the Borrower has no Subsidiaries.

SECTION 3.07        Litigation; Compliance with Laws.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or Holdings or any business,
property or rights of the Borrower or Holdings (i) that involve any Loan
Document or (ii) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.08        Agreements.

The Borrower is not a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. The Borrower is
not in default in any manner under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.

SECTION 3.09        Investment Company Act.

The Borrower is not an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

SECTION 3.10        Use of Proceeds.

The Borrower will use the proceeds of the Loans solely to make capital
contributions to DPTS for the purpose of DPTS constructing or causing the
construction of the Improvements.

SECTION 3.11        Taxes.

The Borrower has (a) timely filed or caused to be timely filed all federal Tax
Returns and all material state, local and foreign Tax Returns required to have
been filed by it and all such Tax Returns are true and correct in all material
respects, (b) duly and timely paid, collected or remitted or caused to be duly
and timely paid, collected or remitted all Taxes (whether or not shown on any
Tax Return) due and payable, collectible or remittable by it and all assessments
received by it, except Taxes (i) that are being contested in good faith by
appropriate proceedings and for which the Borrower has set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, have a Material Adverse Effect and (c) satisfied all of its
withholding tax obligations except for failures that could not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect. The Borrower has made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. The Borrower is unaware of any proposed
or pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.



-18-

 



SECTION 3.12        No Material Misstatements.

No information, report, financial statement, certificate, Borrowing Request,
exhibit or schedule furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, the Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

SECTION 3.13        Solvency.

As of the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, the
Borrower is Solvent. For purposes of this representation, Solvent means: (a) 
the present fair saleable value of the assets of the Borrower is not less than
the amount that will be required to pay the probable liability of the Borrower
on its debts (including contingent, unmatured and unliquidated liabilities) as
they become absolute and matured; and (b) the Borrower will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.14        Employee Benefit Plans.

The Borrower and each of its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of the Borrower or any of its ERISA Affiliates or the imposition of a
Lien on any of the property of the Borrower. The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than two hundred fifty thousand dollars
($250,000) the fair market value of the property of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of the Borrower or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.



-19-

 



SECTION 3.15        Insurance.

Schedule 3.15 sets forth a true, complete and correct description of all
insurance maintained by, or which it is an insured under, the Borrower as of the
Closing Date. All insurance maintained by the Borrower is in full force and
effect, all premiums have been duly paid, and the Borrower has not received
notice of violation or cancellation thereof. The Borrower has insurance in such
amounts and covering such risks and liabilities as are customary for companies
of a similar size engaged in similar businesses in similar locations.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01        Conditions to Initial Credit Extension.

The obligation of the Lender to fund the initial Credit Extension requested to
be made shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.01.

(a)                Loan Documents. All matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents, including legal
matters or other matters arising from the Lender’s due diligence, shall be
satisfactory to the Lender and there shall have been delivered to the Lender an
executed counterpart of each of the Loan Documents.

(b)               Other Documents. There shall be have been delivered to the
Lender fully executed copies of (i) an amendment to the DPTS Member Control
Agreement, in form and substance reasonably satisfactory to the Lender, and (ii)
any other documents the Lender deems necessary to further the purposes of this
Agreement.

(c)                Corporate Documents. The Lender shall have received:

(i)                 a certificate of the secretary or assistant secretary of the
Borrower dated the Closing Date, certifying (A) that attached thereto is a true
and complete copy of each Organizational Document of the Borrower and with
respect to the certificate of formation, certified as of a recent date by the
Secretary of State (or other applicable Governmental Authority) of Minnesota,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower, authorizing the execution,
delivery and performance of the Loan Documents and the Borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect and (C) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of the Borrower (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i));



-20-

 



(ii)               a certificate as to the good standing of the Borrower as of a
recent date, from the Secretary of State (or other applicable Governmental
Authority) of Minnesota;

(iii)             a certificate of the secretary or assistant secretary of
Holdings dated the Closing Date, certifying (A) that attached thereto is a true
and complete copy of each Organizational Document of Holdings and with respect
to the certificate of incorporation, certified as of a recent date by the
Secretary of State (or other applicable Governmental Authority) of Nevada,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of Holdings authorizing the execution,
delivery and performance of the Mortgage, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing the Mortgage
or any other document delivered in connection therewith on behalf of Holdings
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (iii)); and

(iv)             a certificate as to the good standing of Holdings as of a
recent date, from the Secretary of State (or other applicable Governmental
Authority) of Nevada.

(d)               Officers’ Certificate. The Lender shall have received a
certificate, dated the Closing Date and signed by the chief executive officer or
chief financial officer of the Borrower, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b), (c)
and (d).

(e)                Opinions of Counsel. The Lender shall have received a
favorable written opinion of Faegre Baker Daniels LLP, special counsel for the
Borrower and Holdings, (A) dated the Closing Date, (B) addressed to the Lender
and (C) covering such matters relating to the Loan Documents as the Lender shall
reasonably request.

(f)                Fees. The Lender shall have received all fees and all other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
including the legal fees and expenses of Chadbourne & Parke LLP, special counsel
to the Lender, and the fees and expenses of any local counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document, in an aggregate amount not
to exceed forty thousand dollars ($40,000).

(g)               Personal Property Requirements. The Lender shall have
received:

(i)                 all certificates, agreements or instruments representing or
evidencing the Security Agreement Collateral accompanied by instruments of
transfer and stock powers undated and endorsed in blank;

(ii)               UCC financing statements in appropriate form for filing under
the UCC such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary or appropriate or, in the opinion of the
Lender, desirable to perfect the Liens created, or purported to be created, by
the Security Documents; and



-21-

 



(iii)             certified copies of UCC, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents that name the Borrower or Holdings as debtor and that are
filed in those state and county jurisdictions in which the Borrower or Holdings
is organized or maintains its chief executive office and such other searches
that the Lender deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens or any other Liens acceptable to the Lender).

(h)               Real Property Requirements. The Lender shall have received:

(i)                 the Mortgage in favor of the Lender duly executed and
acknowledged by Holdings, and otherwise in form for recording in the recording
office of each applicable political subdivision where the Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof to
create a lien under applicable Requirements of Law, and such financing
statements and any other instruments necessary to grant a mortgage lien under
the laws of any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to Lender;

(ii)               such consents, approvals, amendments, supplements, estoppels,
tenant subordination agreements or other instruments as shall reasonably be
deemed necessary by the Lender in order for the Borrower to grant the Lien
contemplated by the Mortgage;

(iii)             a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of the Mortgage as a valid first mortgage Lien on the Mortgaged Property and
fixtures described therein in the amount equal to not less than 100% of the fair
market value of Mortgaged Property and fixtures, which fair market value is set
forth on Schedule 4.01(h)(iii), which policy (or such marked-up commitment)
(each, a “Title Policy”) shall (A) be issued by the Title Company, (B) to the
extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Lender,
(C) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(D) have been supplemented by such endorsements as shall be reasonably requested
by the Lender (including endorsements on matters relating to usury, first loss,
last dollar, zoning, contiguity, revolving credit, doing business, public road
access, variable rate, environmental lien, subdivision, mortgage recording tax,
separate tax lot, and so-called comprehensive coverage over covenants and
restrictions), and (E) contain no exceptions to title other than exceptions
reasonably acceptable to the Lender;

(iv)             such customary affidavits of indemnification (including a
so-called “gap” indemnification) as shall be required to induce the Title
Company to issue the Title Policy/ies and endorsements contemplated above;

(v)               evidence reasonably acceptable to the Lender of payment by
Holdings of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage and issuance of the Title
Policies referred to above;



-22-

 



(vi)             copies of all Leases, if any. Such Leases, if any, shall be
subordinate to the Lien of the Mortgage to be recorded against the Mortgaged
Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement, and shall otherwise be acceptable to
the Lender; and

(vii)           appraisals for the Mortgaged Property as the Lender shall have
requested.

SECTION 4.02        Conditions to All Credit Extensions.

The obligation of the Lender to make any Credit Extension (including the initial
Credit Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a)                Notice. The Lender shall have received a Borrowing Request as
required by Section 2.03.

(b)               No Default. The Borrower shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and, at the time of
and immediately after giving effect to such Credit Extension and the application
of the proceeds thereof, no Default shall have occurred and be continuing on
such date.

(c)                Representations and Warranties. Each of the representations
and warranties made the Borrower set forth in Article III hereof or in any other
Loan Document shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(d)               No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain the Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued, shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.

Each of the delivery of a Borrowing Request and the acceptance by the Borrower
of the proceeds of such Credit Extension shall constitute a representation and
warranty by the Borrower that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in
Sections 4.02(b)-(d) have been satisfied.



-23-

 



ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower warrants, covenants and agrees with the Lender that so long as this
Agreement shall remain in effect and until the Commitment has been terminated
and the principal of and interest on each Loan and all other expenses or amounts
payable under any Loan Document shall have been paid in full (other than
contingent indemnification obligations for which no claim has been made) unless
the Lender shall otherwise consent in writing, Borrower will:

SECTION 5.01        Financial Statements, Reports, etc.

Furnish to the Lender:

(a)                Annual Reports. As soon as available and in any event within
ninety (90) days (or such earlier date on which Holdings is required to file a
Form 10-K under the Exchange Act) after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2013, the consolidated balance sheet of
Holdings and the Borrower as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year, and notes thereto, all prepared in
accordance with GAAP and accompanied by an opinion of BDO USA LLP or other
independent public accountants of recognized national standing satisfactory to
the Lender (which opinion shall not be qualified as to scope or contain any
going concern or other qualification), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Holdings and the Borrower on a
consolidated basis, as of the dates and for the periods specified in accordance
with GAAP, and the related Reconciling Financial Statements;

(b)               Quarterly Reports. As soon as available and in any event
within forty-five (45) days (or such earlier date on which Holdings is required
to file a Form 10-Q under the Exchange Act) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the fiscal quarter
ending June 30, 2013, the consolidated balance sheet of Holdings and the
Borrower as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year and notes thereto, all prepared in accordance with GAAP, and the
related Reconciling Financial Statements;

(c)                Organizational Documents. Promptly provide copies of any
Organizational Documents of the Borrower that have been amended or modified in
accordance with the terms hereof and deliver a copy of any notice of default
given or received by the Borrower under any of its Organizational Document
within fifteen (15) days after the Borrower gives or receives such notice; and

(d)               Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings or the Borrower, or compliance with the terms of any Loan Document,
as the Lender may reasonably request.



-24-

 



As to the financial information and materials required to be delivered pursuant
to clause (a) and (b) above, the Borrower shall not be separately required to
furnish such information and materials to the extent it is publicly available at
http://www.dakotaplains.com, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish such information and materials at the
times specified therein.

SECTION 5.02        Litigation and Other Notices.

Furnish to the Lender written notice of the following promptly (and, in any
event, within five (5) Business Days of the occurrence thereof):

(a)                any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

(b)               the filing or commencement of, or any threat or notice of
intention of any person to assert a claim against the Borrower or to file or
commence, any action, suit, litigation claim or proceeding, whether at law or in
equity by or before any Governmental Authority, (i) against the Borrower or
Holdings that could reasonably be expected to result in a Material Adverse
Effect or (ii) with respect to any Loan Document;

(c)                any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

(d)               the occurrence of a Casualty Event; and

(e)                (i) the incurrence of any material Lien (other than Permitted
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.

SECTION 5.03        Existence; Businesses and Properties.

(a)                Do or cause to be done all things necessary to preserve,
renew and maintain in full force and effect its legal existence.

(b)               Do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect any rights, licenses,
permits, privileges, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business; maintain and operate
such business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its obligations under all Leases, and at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition (other than wear and tear
occurring in the ordinary course of business) and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.



-25-

 



SECTION 5.04        Insurance.

Keep its insurable property adequately insured at all times by financially sound
and reputable insurers; maintain such other insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations in such amounts and with
such deductibles as is customary in the case of similar businesses operating in
the same or similar locations.

 

SECTION 5.05        Obligations and Taxes.

(a)                Payment of Obligations. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, services, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim so long as
(x)(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and Borrower
shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP and (ii) such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and (y) the failure
to pay could not reasonably be expected to result in a Material Adverse Effect.

(b)               Filing of Returns. Timely and correctly file all material Tax
Returns required to be filed by it. Withhold, collect and remit all Taxes that
it is required to collect, withhold or remit.

SECTION 5.06        Maintaining Records; Access to Properties and Inspections.

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. The Borrower will
permit any representatives designated by the Lender to visit and inspect the
financial records and the property of the Borrower at reasonable times and upon
prior reasonable notice and to make extracts from and copies of such financial
records, and permit any representatives designated by the Lender to discuss the
affairs, finances, accounts and condition of the Borrower and Holdings with the
officers and employees thereof and advisors therefor (including independent
accountants); provided that the Lender shall not exercise such right to visit
and inspect the financial records and the property of the Borrower more than two
(2) times during any calendar year other than during the continuation of an
Event of Default.



-26-

 



SECTION 5.07        Use of Proceeds.

Use the proceeds of the Loans only for the purposes set forth in Section 3.10.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower warrants, covenants and agrees with the Lender that, so long as
this Agreement shall remain in effect and until the Commitment has been
terminated and the principal of and interest on each Loan and all other expenses
or amounts payable under any Loan Document have been paid in full (other than
contingent indemnification obligations for which no claim has been made), unless
the Lender shall otherwise consent in writing, the Borrower will not:

SECTION 6.01        Indebtedness.

Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except

(a)                Indebtedness incurred under this Agreement and the other Loan
Documents;

(b)               Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five (5) Business Days of incurrence; and

(c)                Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business.

SECTION 6.02        Liens.

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):

(a)                inchoate Liens for taxes, assessments or governmental charges
or levies not yet due and payable or delinquent and Liens for taxes, assessments
or governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(b)               Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which the Borrower shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings;



-27-

 



(c)                Liens (other than any Lien imposed by ERISA) imposed by
Requirements of Law or deposits made in connection therewith in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation, provided that such
Liens are for amounts not yet due and payable or delinquent or, to the extent
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and, in connection with such proceedings,
orders have been entered that have the effect of preventing the forfeiture or
sale of the property subject to any such Lien;

(d)               bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements;

(e)                Liens granted pursuant to the Security Documents to secure
the Obligations; and

(i) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower.

SECTION 6.03        Investment, Loan, Advances and Acquisition.

Directly or indirectly, lend money or credit (by way of guarantee or otherwise)
or make advances to any other person, or purchase or acquire any Equity
Interests, bonds, notes, debentures, guarantees or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or purchase or acquire (in one
transaction or a series of transactions) any assets (all of the foregoing,
collectively, “Investments”), except that the following shall be permitted:

(a)                the Borrower may invest in, acquire and hold cash and Cash
Equivalents;

(b)               Investments made by the Borrower as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.05;

(c)                Investments made by the Borrower in DPTS pursuant to the DPTS
Member Control Agreement; and

(d)               purchases and other acquisitions of materials, equipment and
tangible property in the ordinary course of business.

SECTION 6.04        Mergers and Consolidations.

Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future time.



-28-

 



SECTION 6.05        Asset Sales.

Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted:

(a)                dispositions of used, worn out, obsolete or surplus property
by the Borrower in the ordinary course of business; and

(b)               Investments in compliance with Section 6.03.

SECTION 6.06        Dividends.

Authorize, declare or pay, directly or indirectly, any Dividends except:

(a) Dividends by the Borrower with respect to its Equity Interests payable
solely in additional Equity Interests; and

(b) Dividends by the Borrower made with the proceeds of any profit distributions
of DPTS that are not required to be applied to repay the Loans in accordance
with Section 2.08(b)(ii) hereof.

SECTION 6.07        Transactions with Affiliates.

Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of Holdings or its Subsidiaries, other than any transaction or series
of related transactions in the ordinary course of business on terms and
conditions at least as favorable to the Borrower as would reasonably be obtained
by the Borrower at that time in a comparable arm’s-length transaction with a
person other than an Affiliate of Holdings or its Subsidiaries, except that the
following shall be permitted:

(a)                reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the Borrower;

(b)               transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;

(c)                the existence of, and the performance by the Borrower of its
obligations under the terms of, any limited liability company or other
Organizational Document to which it is a party on the Closing Date and which has
been disclosed to the Lender as in effect on the Closing Date, and similar
agreements that it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Closing Date shall only be permitted by this Section 6.07(c) to
the extent not more adverse to the interest of the Lender in any material
respect, when taken as a whole, than any of such documents and agreements as in
effect on the Closing Date; and



-29-

 



(d) any transaction permitted by Sections 6.03(e) or 6.06.

SECTION 6.08        Negative Negative Pledge

Directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon the
ability of the Borrower to create, incur or permit to exist any Lien upon any of
its property or assets, except (i) pursuant to this Agreement and the other Loan
Documents, and (ii) restrictions contained in the Organizational Documents of
Borrower or DPTS as of the Closing Date.

SECTION 6.09        Modifications of Organizational Documents

Directly or indirectly terminate, amend or modify any of its Organizational
Documents or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lender.

SECTION 6.10        Limitation on Creation of Subsidiaries.

Establish, create or acquire any Subsidiaries without the prior written consent
of the Lender.

SECTION 6.11        Limitation on Activities of the Borrower.

Engage (directly or indirectly) in any business or activity other than:

(a)                the ownership of Equity Interests in DPTS;

(b)               maintaining its corporate existence;

(c)                the performance of obligations under the Loan Documents to
which it is a party; and

(d)               making any Dividend permitted by Section 6.06.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01        Events of Default.

Upon the occurrence and during the continuance of the following events (“Events
of Default”):

(a)                default shall be made in the payment of (i) any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment (whether voluntary or mandatory)
thereof or by acceleration thereof or otherwise or (ii) any interest on any Loan
or any other amount due under any Loan Document, in each case when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise and such default shall continue for a period of three (3)
Business Days;



-30-

 



(b)               any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(c)                default shall be made in the due observance or performance by
the Borrower of any covenant, condition or agreement contained in Section 5.02,
5.03(a) or 5.07 or in Article VI;

(d)               (i) default shall be made in the due observance or performance
by the Borrower of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (a) or (c) immediately above)
and such default shall continue unremedied or shall not be waived for a period
of thirty (30) days after written notice thereof from the Lender to Borrower; or
(ii) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound and such default shall continue unremedied past any grace period
provided therein or shall not be waived in accordance with the terms thereof;

(e)                Holdings shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable or any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(f)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) liquidation, reorganization or other relief in respect of the Borrower or
Holdings, or of a substantial part of the property of the Borrower or Holdings,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or Holdings or for a
substantial part of the property of the Borrower or Holdings; and such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(g)               the Borrower or Holdings shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (f) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or Holdings or for a substantial part of the property of the Borrower
or Holdings; (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; or (vii) take any action
for the purpose of effecting any of the foregoing;



-31-

 



(h)               one or more judgments for the payment of money in an aggregate
amount in excess of two million five hundred thousand dollars ($2,500,000) (not
paid or fully covered from an insurer that is rated at least “A” by A.M. Best
Company as to which the relevant insurance company has been notified and has not
denied coverage) shall be rendered against the Borrower or Holdings or any
combination thereof by any court and the same shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of the Borrower or the Mortgaged Property to enforce any
such judgment;

(i)                 one or more ERISA Events shall have occurred that, in the
opinion of the Lender, when taken together with all other such ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

(j)                 any security interest and Lien purported to be created by
any Security Document shall cease to be in full force and effect, or shall cease
to give the Lender, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document in favor of the Lender, or
shall be asserted by the Borrower not to be a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest in or Lien on the Collateral covered thereby;

(k)               any Loan Document or any material provisions thereof shall at
any time and for any reason be declared by a court of competent jurisdiction to
be null and void, or a proceeding shall be commenced by the Borrower or any
other person, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or the Borrower shall repudiate or deny any portion
of its liability or obligation for the Obligations;

(l)                 there shall have occurred a Change in Control;

(m)             the Borrower dissolves, suspends or ceases its activities, or
sells a substantial portion of its assets; or

(n)               there shall have occurred the expiration or termination of, or
the receipt by the Borrower of notice of the termination of, or the occurrence
of any event or condition which would, with the passage of time or the giving of
notice or both, permit the termination of, the DPTS Member Control Agreement;



-32-

 



then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (f) or (g) above), and at any time
thereafter during the continuance of such event, the Lender may, by notice to
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitment and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all other Obligations of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event, with
respect to Holdings or Borrower described in paragraph (f) or (g) above, the
Commitment shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all other Obligations of
the Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02        Application of Proceeds.

The proceeds received by the Lender in respect of any sale of, collection from
or other realization upon all or any part of the Collateral pursuant to the
exercise by the Lender of its remedies shall be applied, in full or in part,
together with any other sums then held by the Lender pursuant to this Agreement,
promptly by the Lender as follows:

(a)                First, to the payment of all reasonable costs and expenses,
fees, commissions and taxes of such sale, collection or other realization
including compensation to the Lender and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Lender in connection
therewith and all amounts for which the Lender is entitled to indemnification
pursuant to the provisions of any Loan Document, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

(b)               Second, to the indefeasible payment in full in cash of fees
and other Obligations owing to the Lender (other than principal and interest on
the Loans) and any interest accrued thereon;

(c)                Third, to the indefeasible payment in full in cash of
interest on the Loans and any interest accrued thereon;

(d)               Fourth, to the indefeasible payment in full in cash of
principal amount of the Loans; and

(e)                Fifth, the balance, if any, to the person lawfully entitled
thereto (including the Borrower or its successors or assigns) or as a court of
competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 7.02, the Borrower shall
remain liable for any deficiency.



-33-

 



ARTICLE VIII

MISCELLANEOUS

SECTION 8.01        Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service
or mailed by certified or registered mail as follows:

(i)                 if to the Borrower, to it at:

Dakota Plains Transloading, LLC
294 Grove Lane East
Wayzata, MN 55391
Attention: Gabriel G. Claypool, Manager




(ii)               if to Holdings, to it at:

Dakota Plains Holdings, Inc.
294 Grove Lane East
Wayzata, MN 55391
Attention: James L. Thornton, General Counsel



(iii)               if to the Lender, to it at:

World Fuel Services Corporation

9800 NW 41st Street, Suite 400

Miami, FL 33178

Attn: Treasurer

Telecopier No.: 305.392.5631

With a copy to (which shall not constitute notice):

World Fuel Services Corporation

9800 NW 41st Street, Suite 400

Miami, FL 33178

Attn: General Counsel

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Either party may change its address for notices and other
communications hereunder by written notice to the other party.



-34-

 



SECTION 8.02        Waivers; Amendment.

No failure or delay by the Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended, supplemented or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Lender.

SECTION 8.03        Expenses; Indemnity; Damage Waiver.

(a)                Costs and Expenses. The Borrower shall pay  all reasonable
out-of-pocket expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of its counsel) in connection with (i) the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made, (ii) the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 8.03, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans; provided, however, that the expenses of the Lender incurred prior
to the Closing Date shall not exceed forty thousand dollars ($40,000) in the
aggregate. The Borrower shall also pay all documentary and similar taxes and
charges in respect of the Loan Documents.

(b)               Indemnification by Borrower. The Borrower shall indemnify the
Lender and each Related Party of the Lender (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any party hereto or any third
party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or material breach by
Indemnitee of its obligations to make Loans hereunder or its obligations under
Section 8.14 hereof.



-35-

 



(c)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.

(d)               Payments. All amounts due under this Section shall be payable
not later than three (3) Business Days after demand therefor.

SECTION 8.04        Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Lender.
The Lender may assign this Agreement and its rights and obligations hereunder to
(a) any Affiliate without the consent of the Borrower or (b) to any other person
that is organized under the laws of a jurisdiction in any state in the United
States or the District of Columbia with the written consent of the Borrower
provided that the Borrower’s consent shall not be required after an Event of
Default. The Lender reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in the Lender's
rights and benefits hereunder. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby, and, to the extent
expressly contemplated hereby, the other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

SECTION 8.05        Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lender and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid (other than contingent
indemnification obligations for which no claim has been made) and so long as the
Commitment has not expired or terminated. The provisions of Sections 2.09 and
Article VIII (other than Section 8.12) shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitment or the termination of this Agreement or any provision hereof.



-36-

 



SECTION 8.06        Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by each of the Borrower and the
Lender. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 8.07        Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 8.08        Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Requirements of Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by the Lender or any Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Lender, irrespective of whether or not the Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured. The rights of
the Lender and its Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that the Lender or its
Affiliates may have. The Lender agrees to notify the Borrower promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.



-37-

 



SECTION 8.09        Governing Law; Jurisdiction; Consent to Service of Process.

(a)                Governing Law. This Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Agreement or the facts or circumstances leading to its execution, whether
in contract, tort or otherwise, shall be construed in accordance with and
governed by the laws of the State of New York.

(b)               Submission to Jurisdiction. The Borrower hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

(c)                Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 8.09(b). The Borrower hereby
irrevocably waives, to the fullest extent permitted by applicable Requirements
of Law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(d)               Service of Process. The Borrower irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 8.01. Nothing in this Agreement or any other Loan Document will affect
the right of the Lender to serve process in any other manner permitted by
applicable Requirements of Law.

SECTION 8.10        Waiver of Jury Trial.

Each party hereto hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.



-38-

 



SECTION 8.11        Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 8.12        Treatment of Certain Information; Confidentiality.

Each of the Lender and the Borrower agree to maintain the confidentiality of any
confidential information disclosed or received by either of them in connection
with this Agreement; provided, that, such confidential information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority), (c) to the extent required by applicable
Requirements of Law or by any subpoena or similar legal process, (d)  in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (e) subject
to an agreement containing provisions substantially the same as those of this
Section 8.12, to any assignee of or participant in, or any prospective assignee
of or participant in, the Lender’s rights or obligations under this Agreement,
(f) with the consent of the other party or (g) to the extent such information
becomes publicly available other than as a result of a breach of this Section.
Any person required to maintain the confidentiality of information as provided
in this Section shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such information as such person would accord to its own
confidential information.

SECTION 8.13        Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to the Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by the Lender.



-39-

 



SECTION 8.14        Lender Covenant.

The Lender agrees not to willfully take, or omit to take, any action that is
intended to result in the occurrence of an Event of Default hereunder.

SECTION 8.15        Obligations Absolute.

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Borrower hereunder shall be absolute and unconditional
irrespective of:

(a)                any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Borrower;

(b)               any lack of validity or enforceability of any Loan Document or
any other agreement or instrument relating thereto against the Borrower;

(c)                any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;

(d)               any exchange, release or non-perfection of any other
Collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;

(e)                any exercise or non-exercise, or any waiver of any right,
remedy, power or privilege under or in respect hereof or any Loan Document; or

(f)                any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Borrower.

[Signature Pages Follow]

 

 

 

 

 

-40-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  DAKOTA PLAINS TRANSLOADING, LLC, as Borrower         By: /s/ Gabriel G.
Claypool     Name:  Gabriel G. Claypool
Title:    CEO, President and Secretary

 

 

 

 

 

[signatures continued on following page]

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

 

 

 

  WORLD FUEL SERVICES CORPORATION, as Lender         By: /s/ Adrienne B. Urban  
  Name:  Adrienne B. Urban
Title:    Vice President and Treasurer

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

 





